Citation Nr: 1540291	
Decision Date: 09/18/15    Archive Date: 10/02/15

DOCKET NO.  11-04 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for disability manifested by chronic urinary tract infections, to include urethritis.  

2.  Entitlement to service connection for residuals of kidney cancer, including renal dysfunction, to include as due to exposure to radiation in service.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to February 1990.  

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2008 rating decision in which the RO denied service connection for renal dysfunction and urinary tract infection.  In December 2008, the Veteran filed a notice of disagreement (NOD) with this denial.  The RO issued a statement of the case (SOC) in February 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2011.  

In April 2014, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge held at the San Antonio satellite office of the RO.  A transcript of the hearing has been associated with the claims file.  

In September 2014, the Board remanded the claims on appeal   for further development.  After accomplishing further action on remand, the agency of original jurisdiction (AOJ) granted service connection for urinary tract infections in July 2015.  This matter is being formally dismissed, below.  However, the AOJ continued to deny service connection for renal dysfunction (as reflected in a July supplemental statement of the case (SSOC)), and returned this matter to the Board.

This appeal has been processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.   

The Board notes that new evidence-specifically, a statement from the Veteran and treatment records-were added to the record after the issuance of the July 2015SSOC.  Although these records were submitted without a waiver of initial AOJ consideration (see 38 C.F.R. § 20.1304 (2015)), the AOJ will have an opportunity to review these documents on remand.   

The Board's dismissal of the claim for service connection for urinary tract infections is set forth below.  The remaining claim for service connection-recharacterized as one for residuals of kidney cancer , including renal dysfunction-is addressed in the remand following the order.  This matter is being remanded to the AOJ for further action.  VA will notify the Veteran when further action, on his part, is required.  


FINDING OF FACT

In a July 2015 rating decision, the RO granted service connection for nocturia, claimed as chronic urinary tract infections.  


CONCLUSION OF LAW

As the July 2015 award of service connection for nocturia represents a grant of the benefit sought on appeal with respect to the Veteran's claim involving claimed disability manifested by chronic urinary tract infection, there remains no case or controversy with respect to that issue affecting the provision of benefits by VA over which the Board may exercise jurisdiction.  38 U.S.C.A. §§ 511 , 5107, 7104 (West 2014); 38 C.F.R. §§ 19.4 , 19.5, 20.101 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Secretary shall decide all questions of law and fact necessary to a decision by the Secretary under a law that affects the provision of benefits by the Secretary to veterans or the dependents or survivors of veterans. 38 U.S.C.A. § 511(a) ; 38 C.F.R. § 20.101(a) . 

One of the principal functions of the Board is to make determinations of appellate jurisdiction. 38 C.F.R. § 19.4 . The Board may address questions pertaining to its jurisdictional authority to review a particular case or issue. 38 C.F.R. § 20.101(d) .

Although the Veteran perfected an appeal to the Board with respect to the October 2008 denial of service connection for urinary tract infections, in a subsequent rating decision issued in July 2015, the AOJ granted service connection for nocturia, claimed as urinary tract infections.  Under these circumstances, the Board finds that the service connection for claimed disability manifested by chronic urinary infections, which was formerly in appellate status prior to July 2015, has been granted by the decision of the lower adjudicative body, fully resolving the Veteran's appeal as to this matter.  Hence, there is no longer any case or controversy pending before the Board as contemplated by 38 U.S.C.A. §§ 7104 , 7105 and 38 C.F.R. §19.4 . In the absence of any justiciable question, the appeal as to the claim for service connection involving claimed urinary tract infections must be dismissed. 


ORDER

The appeal with respect to service connection for disability manifested by chronic urinary tract infections, to include urethritis, is dismissed.  


REMAND

Although the Board regrets the additional delay, a review of the claims file reveals that further AOJ action on the remaining matter on appeal is warranted.   

In this regard, the Veteran contends that his kidney cancer, and the residuals therefrom, are the result of microhematuria and proteinuria noted in his service treatment records.  

The Veteran underwent a VA examination in May 2015 to obtain medical opinion with respect to the etiology of his kidney cancer and residuals.  The VA examiner opined that it was less likely than not that the Veteran's kidney cancer was incurred in or caused by his military service, to include the renal symptoms noted in his service treatment records.  In drawing this conclusion, the VA examiner noted that there was no specific etiology determined for his symptoms in service and that in 9 percent of patients, symptoms of flank pain, hematuria, and a palpable abdominal renal mass occur.  The examiner noted that the Veteran did not have flank pain until 18 years post-service.  He further noted that no evidence of a renal tumor was found in service.  

The Board finds that the VA examiner's opinion was not supported by adequate rationale.  In this regard, the VA examiner seemed to offer contradictory opinions based on an unknown etiology for the Veteran's in-service symptoms of microhematuria and proteinuria.  The examiner provided a positive nexus opinion with respect to the Veteran's claimed chronic urinary tract infections but a negative one with respect to kidney cancer without clearly indicating his reasons for doing so.  While the Veteran provided statistical information to support his conclusions, he did not indicate the significance of the information cited.  Thus, the Board finds that further medical opinion in this regard is warranted.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

On remand, the AOJ should obtain an addendum opinion from an appropriate physician, based on claims file review, if possible.  The AOJ should only arrange for the Veteran to undergo further VA examination to obtain the requested opinion if one is deemed medically necessary in the judgment of the physician designated to provide the addendum opinion.  

The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well result in denial of the claim.  See 38 C.F.R. § 3.655 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the Veteran and death or an immediate family member.  

Alternatively, the Veteran contends that his kidney cancer is the result of exposure to radiation while in service.  Service connection for conditions claimed to be due to exposure to ionizing radiation in service can be established in any of three different ways.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are diseases that are presumptively service connected in radiation-exposed veterans under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  Second, service connection can be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the condition at issue is a radiogenic disease.  Third, direct service connection can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  Under Combee, VA must not only determine whether a veteran had a disability recognized by VA as being etiologically related to exposure to ionizing radiation, but must also determine whether the disability was otherwise the result of active service.  In other words, the fact that the requirements of a presumptive regulation are not met does not in and of itself preclude a claimant for establishing service connection by way of proof of actual direct causation.  

Kidney cancer is listed as one of the enumerated diseases for which presumption service connection for radiation-exposed veterans is available under the provisions of 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d)(2).  It is also a "radiogenic disease" as defined under 38 C.F.R. § 3.311(b)(2), and, as such, if present, the procedural development regulations for claims based on exposure to ionizing radiation would be applicable.  

VA has established special procedures to follow for those seeking compensation for diseases related to exposure to ionizing radiation in service that do not become manifest until after military service.  See 38 C.F.R. § 3.311 (2015).  

Accordingly, an attempt must be made to obtain any available records concerning the Veteran's claimed exposure to radiation in service, for instance, service personnel records.  Further, if radiation exposure is established, the VA examiner should be asked to opine as to whether the Veteran's kidney cancer was related to such exposure.  If appropriate, additional action should be undertaken pursuant to 38 C.F.R. § 3.311(a), (b), and (c).  

While this matter is on remand, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.  

With respect to VA treatment records, records from the San Antonio VA Medical Center (VAMC), dated through July 2015, have been associated with the claims file.  More recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Hence, the AOJ should obtain updated records from the San Antonio VAMC (and any associated facility(ies)) all outstanding, pertinent records of evaluation and/or treatment of the Veteran since July 2015, following the procedures prescribed in 3.159(c) as regards requests for records from Federal facilities.  

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records, specifically records from Dr. Harle, which the Veteran indicated in August 2015 were maintained by Dr. Mullican.  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal.  

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the San Antonio VA Medical Center-and any associated facility(ies)-pertinent records of evaluation and/or treatment of the Veteran dated since July 2015.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private records, to include records from Dr. Harle, which are maintained by Dr. Mullican.  

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within a one-year period).  

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

4.  Request any available records concerning the Veteran's exposure to radiation claimed to have been caused by his military service, to include his time with Air Force Communications Command at Homestead Air Force Base, Kelly Air Force Base and King Salmon Air Force Station.  The Veteran's service personnel records must be obtained from the appropriate records repositories and associated with the claims file.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  Should no such records exist, annotate this for the record.  

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, send the claims file to an appropriate VA physician for an addendum opinion to address the etiology of the Veteran's kidney cancer and its residuals.  

If examination of the Veteran is deemed medically necessary (in the judgment of the physician designated to provide the addendum opinion), arrange for the Veteran to undergo VA examination by an appropriate physician.  

The contents of the entire, electronic claims file (in Virtual VA and VBMS), to include a complete copy of this REMAND, must be made available to the designated physician, and the addendum opinion/examination report should include discussion of the Veteran's documented medical history and assertions.  If an examination is conducted, all appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.  

The examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's kidney cancer had its onset during service or is otherwise medically related to service, to particularly include microhematuria and proteinuria noted in the service treatment records.  

If verification that the Veteran was exposed to radiation in service is received , the examiner should also render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's kidney cancer had onset during the first post service year (February 1990), or is otherwise medically related to exposure to radiation during service.  

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.  

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).  

7.  After completing the requested actions, and any additional notification and/or development deemed warranted (to include further action pursuant to 38 C.F.R. § 3.311(a), (b), and (c), if appropriate), readjudicate the claim on appeal in light of all pertinent evidence (to particularly include all evidence added to the claims file since the issuance of the July 2015 SSOC) and legal authority.  

9.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


